 
CYTORI THERAPEUTICS, INC.
RESTRICTED STOCK AGREEMENT


Cytori Therapeutics, Inc. (the “Company”) has granted to the Participant named
in the Notice of Grant of Award (the “Grant Notice”) to which this Restricted
Stock Agreement (the “Agreement”) is attached, an Award (the “Award”) consisting
of certain shares of Stock (the “Shares”) subject to the terms and conditions
set forth in the Grant Notice and this Agreement.  The Award has been granted
pursuant and shall in all respects be subject to the terms conditions of the
Cytori Therapeutics, Inc. 2004 Equity Incentive Plan (the “Plan”), as amended to
the Grant Date, the provisions of which are incorporated herein by
reference.  By signing the Grant Notice, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with the
Grant Notice, this Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the Shares (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.


1. Definitions and Construction.


1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Grant Notice or the Plan.  Wherever used herein,
the following terms shall have their respective meanings set forth below:


(a) “Grant Date” means the effective Grant Date of the Award as set forth in the
Grant Notice.


(b) “Total Number of Shares” means the total number of shares of Stock subject
to the Award as set forth in the Grant Notice and as adjusted from time to time
pursuant to Section 9.


(c) “Vested Shares” means, on any relevant date, that portion of the Total
Number of Shares which has vested in accordance with the vesting schedule set
forth in the Grant Notice.  Provided that the Participant’s Service has not
terminated prior to the relevant vesting date described in the Grant Notice, the
number of shares as provided by the Grant Notice shall become Vested Shares on
such date.


1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


 
1

--------------------------------------------------------------------------------

 
2. Administration.


All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee.  All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award as provided by the Plan.  Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.


3. The Award.


3.1 Grant and Issuance of Shares.  On the Grant Date, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares.  As a
condition to the issuance of the Shares, the Participant shall execute and
deliver the Grant Notice to the Company, and, if required by the Company, an
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form provided by the Company.


3.2 No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company or for
its benefit.  Notwithstanding the foregoing, if required by applicable state
corporate law, the Participant shall furnish consideration in the form of cash
or past services rendered to the Company or for its benefit having a value not
less than the par value of the Shares issued pursuant to the Award.


3.3 Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to
Section 7.  Furthermore, the Participant hereby authorizes the Company, in its
sole discretion, to deposit, following the term of such Escrow, for the benefit
of the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow.  Except as provided by the foregoing, a
certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.


3.4 Issuance of Shares in Compliance with Law.  The issuance of the Shares shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  No Shares shall be issued
hereunder if their issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any Shares shall relieve the Company
of any liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained.  As a condition to the
issuance of the Shares, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
 
 
2

--------------------------------------------------------------------------------

 
4. Vesting of Shares.


4.1 The Shares shall vest and become Vested Shares as provided in the Grant
Notice.  No additional Shares will become Vested Shares following the
Participant’s termination of Service for any reason.


4.2 Federal Excise Tax Under Section 4999 of the Code.


(a) Excess Parachute Payment.  In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
this Agreement in order to avoid such characterization.


(b) Determination by Independent Accountants.  To aid the Participant in making
any election called for under Section 4.2(a), upon the occurrence of any event
that might reasonably be anticipated to give rise to the acceleration of vesting
(an “Event”), the Company shall promptly request a determination in writing by
independent public accountants selected by the Company (the
“Accountants”).  Unless the Company and the Participant otherwise agree in
writing, the Accountants shall determine and report to the Company and the
Participant within twenty (20) days of the date of the Event the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant.  For the purposes of such determination,
the Accountants may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code.  The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination.  The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section 4.2(b).


5. Company Reacquisition Right.


5.1 Grant of Company Reacquisition Right.  Except to the extent otherwise
provided in an agreement between the Company and the Participant, in the event
that (a) the Participant’s Service terminates for any reason or no reason, with
or without cause, or (b) the Participant, the Participant’s legal
representative, or other holder of the Shares, attempts to sell, exchange,
transfer, pledge, or otherwise dispose of (other than pursuant to a Fundamental
Transaction or a Change in Control), including, without limitation, any transfer
to a nominee or agent of the Participant, any Shares which are not Vested Shares
(“Unvested Shares”), the Company shall automatically reacquire the Unvested
Shares, and the Participant shall not be entitled to any payment therefor (the
“Company Reacquisition Right”).


 
3

--------------------------------------------------------------------------------

 
5.2 Fundamental Transactions, Change in Control, Dividends, Distributions and
Adjustments.  Upon the occurrence of a Fundamental Transaction, a Change in
Control, a dividend or distribution to the stockholders of the Company paid in
shares of Stock or other property, or any other adjustment upon a change in the
capital structure of the Company as described in Section 10 of the Plan, any and
all new, substituted or additional securities or other property (other than
regular, periodic dividends paid on Stock pursuant to the Company’s dividend
policy) to which the Participant is entitled by reason of the Participant’s
ownership of Unvested Shares shall be immediately subject to the Company
Reacquisition Right and included in the terms “Shares,” “Stock” and “Unvested
Shares” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Shares immediately prior to the Fundamental
Transaction, Change in Control, dividend, distribution or adjustment, as the
case may be.  For purposes of determining the number of Vested Shares following
a Fundamental Transaction, a Change in Control, dividend, distribution or
adjustment, credited Service shall include all Service with any corporation
which is a subsidiary of the Company at the time the Service is rendered,
whether or not such corporation is a subsidiary of theCompany both before and
after any such event.


6. Tax Matters.


6.1 Tax Withholding.


(a) In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Company, if any, which arise in connection with
the Award, including, without limitation, obligations arising upon (a) the
transfer of Shares to the Participant, (b) the lapsing of any restriction with
respect to any Shares, (c) the filing of an election to recognize tax liability,
or (d) the transfer by the Participant of any Shares.  The Company shall have no
obligation to deliver the Shares or to release any Shares from the Escrow
established pursuant to Section 7 until the tax withholding obligations of the
Company have been satisfied by the Participant.


(b) Assignment of Sale Proceeds; Payment of Tax Withholding by Check.  Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Company may permit the Participant to satisfy the Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for either (i) delivery by the Participant to the Company or a broker approved
by the Company of properly executed instructions, in a form approved by the
Company, providing for the assignment to the Company of the proceeds of a sale
with respect to some or all of the Vested Shares, or (ii) payment by check.  The
Participant shall deliver written notice of any such permitted election to the
Company on a form specified by the Company for this purpose at least thirty (30)
days (or such other period established by the Company) prior to the date on
which the Company’s tax withholding obligation arises (the “Withholding Date”). 
 
4

--------------------------------------------------------------------------------

 
If the Participant elects payment by check, the Participant agrees to deliver,
via wire transfer to an account specified by the applicable Company, the full
amount of the required tax withholding to the Company on or before the third
business day following the Withholding Date.  If the Participant elects payment
by wire transfer but fails to make such payment as required by the preceding
sentence, the Company is hereby authorized, at its discretion, to satisfy the
tax withholding obligations through any means authorized by this Section 6.1,
including by directing a sale for the account of the Participant of some or all
of the Vested Shares from which the required taxes shall be withheld, by
withholding from payroll and any other amounts payable to the Participant or by
withholding shares in accordance with Section 6.1(c).


(c) Withholding in Shares.  The Company may require the Participant to satisfy
all or any portion of the Company’s tax withholding obligations by deducting a
number of whole, Vested Shares otherwise deliverable to the Participant or by
the Participant’s tender to the Company of a number of whole, Vested Shares or
vested shares acquired otherwise than pursuant to this Agreement having, in any
such case, a fair market value, as determined by the Company as of the date on
which the tax withholding obligations arise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.


6.2 Election Under Section 83(b) of the Code.


(a) The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83.  In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed.  The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares.  The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse.  The Participant
further understands, however, that if Shares with respect to which an election
under Section 83(b) has been made are forfeited to the Company pursuant to its
Company Reacquisition Right, such forfeiture will be treated as a sale on which
there is realized a loss equal to the excess (if any) of the amount paid (if
any) by the Participant for the forfeited Shares over the amount realized (if
any) upon their forfeiture.  If the Participant has paid nothing for the
forfeited Shares and has received no payment upon their forfeiture, the
Participant understands that he or she will be unable to recognize any loss on
the forfeiture of the Shares even though the Participant incurred a tax
liability by making an election under Section 83(b).
 
5

--------------------------------------------------------------------------------

 
(b) The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement.  Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant.  The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder.  ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES.  THIS TIME PERIOD CANNOT BE EXTENDED.  THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.


(c) The Participant will notify the Company in writing if the Participant files
an election pursuant to Section 83(b) of the Code.  The Company intends, in the
event it does not receive from the Participant evidence of such filing, to claim
a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.


7. Escrow.


7.1 Appointment of Agent.  To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right.  The Participant
understands that appointment of the Agent is a material inducement to make this
Agreement and that such appointment is coupled with an interest and is
irrevocable.  The Agent shall not be personally liable for any act the Agent may
do or omit to do hereunder as escrow agent, agent for the Company, or attorney
in fact for the Participant while acting in good faith and in the exercise of
the Agent’s own good judgment, and any act done or omitted by the Agent pursuant
to the advice of the Agent’s own attorneys shall be conclusive evidence of such
good faith.  The Agent may rely upon any letter, notice or other document
executed by any signature purporting to be genuine and may resign at any time.
 
7.2 Establishment of Escrow.  The Participant authorizes the Company to deposit
the Unvested Shares with the Company’s transfer agent to be held in book entry
form, as provided in Section 3.3, and the Participant agrees to deliver to and
deposit with the Agent each certificate, if any, evidencing the Shares and, if
required by the Company, an Assignment Separate from Certificate with respect to
such book entry shares and each such certificate duly endorsed (with date and
number of Shares blank) in the form attached to this Agreement, to be held by
the Agent under the terms and conditions of this Section 7 (the “Escrow”).  Upon
the occurrence of a Fundamental Transaction, a Change in Control, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property (other than regular, periodic dividends paid on Stock pursuant to the
Company’s dividend policy), or any other adjustment upon a change in the capital
structure of the Company, as described in Section 10 of the Plan, in the
character or amount of any outstanding stock of the corporation the stock of
which is subject to the provisions of this Agreement, any and all new,
substituted or additional securities or other property to which the Participant
is entitled by reason of his or her ownership of the Shares that remain,
following such Fundamental Transaction, Change in Control, dividend,
distribution or change described in Section 10 of the Plan, subject to the
Company Reacquisition Right shall be immediately subject to the Escrow to the
same extent as the Shares immediately before such event.  The Company shall bear
the expenses of the Escrow.
 
6

--------------------------------------------------------------------------------

 
7.3 Delivery of Shares to Participant.  The Escrow shall continue with respect
to any Shares for so long as such Shares remain subject to the Company
Reacquisition Right.  Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant.  As soon as practicable after
receipt of such notice, the Agent shall cause to be delivered to the Participant
the Shares specified by such notice, and the Escrow shall terminate with respect
to such Shares.


8. Effect of Change in Control.


In the event of a Fundamental Transaction or a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiror”), may, without the consent of
the Participant, assume or continue in full force and effect the Company’s
rights and obligations under the Award or substitute for the Award a
substantially equivalent award for the Acquiror’s stock.  For purposes of this
Section, the Award shall be deemed assumed if, following the Fundamental
Transaction or Change in Control, the Award confers the right to receive,
subject to the terms and conditions of the Plan and this Agreement, for each
Share subject to the Award immediately prior to the Fundamental Transaction or
Change in Control, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Fundamental Transaction or Change in Control was
entitled.  Notwithstanding the foregoing, Shares acquired pursuant to the Award
prior to the Fundamental Transaction or Change in Control and any consideration
received pursuant to the Fundamental Transaction or Change in Control with
respect to such shares Shall continue to be subject to all applicable provisions
of this Agreement except as otherwise provided herein or in an employment or
consulting agreement between the Company and the Participant.


9. Adjustments for Changes in Capital Structure.


Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Award, in order to prevent dilution or enlargement of the Participant’s
rights under the Award.  For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.”  Any fractional share resulting from
an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive.

 
7

--------------------------------------------------------------------------------

 
10. Legends.


The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares.  The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section.  Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”


11. Restrictions on Transfers of Shares.


No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to a
Fundamental Transaction or a Change in Control, until the date on which such
shares become Vested Shares, and any such attempted disposition shall be
void.  The Company shall not be required (a) to transfer on its books any Shares
which will have been transferred in violation of any of the provisions set forth
in this Agreement or (b) to treat as owner of such Shares or to accord the right
to vote as such owner or to pay dividends to any transferee to whom such Shares
will have been so transferred.  In order to enforce its rights under this
Section, the Company shall be authorized to give a stop transfer instruction
with respect to the Shares to the Company’s transfer agent.


12. Rights as a Stockholder.


The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except as provided in
Section 9.  Subject the provisions of this Agreement, the Participant shall
exercise all rights and privileges of a stockholder of the Company with respect
to Shares deposited in the Escrow pursuant to Section 7.
 
8

--------------------------------------------------------------------------------

 
13. Rights As Employee, Consultant or Board Member.


If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between the Company and the Participant, the Participant’s employment is “at
will” and is for no specified term.  Nothing in this Agreement shall confer upon
the Participant any right to continue in the Service of the Company or interfere
in any way with any right of the Company’s to terminate the Participant’s
Service at any time.


14. Miscellaneous Provisions.


14.1 Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation.  No amendment
or addition to this Agreement shall be effective unless in writing.


14.2 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


14.3 Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


14.4 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth in the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.


(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, the parties may deliver electronically any notices called for in
connection with the Escrow and the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.
 
9

--------------------------------------------------------------------------------

 
(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 14.4(a) of this Agreement and consents to the
electronic delivery of the Plan documents, the Grant Notice and notices in
connection with the Escrow, as described in Section 14.4(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 14.4(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.4(a).


14.5 Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with any employment, service, consulting or other agreement between the
Participant and the Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Company with respect to
the subject matter contained herein or therein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein.  To the extent
contemplated herein or therein, the provisions of the Grant Notice, this
Agreement and the Plan shall survive any settlement of the Award and shall
remain in full force and effect.


14.6 Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.


14.7 Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
10

--------------------------------------------------------------------------------

 

Cytori Therapeutics, Inc.
Form of Notice of Grant of Restricted Stock


Cytori Therapeutics, Inc. has granted the Participant an award (the “Award”)
pursuant to the Cytori Therapeutics, Inc. 2004 Equity Incentive Plan (the
“Plan”) of certain shares of Stock (the “Shares”), as follows:


Participant:
______________
Director
 
Date of Grant:
______________
 
Total Number of Shares:
__________________, subject to achievement of the Performance Goals and any
adjustment as provided by the Restricted Stock Agreement.
 
Vested Shares:
Except as provided in the Restricted Stock Agreement and provided that the
Participant’s achieves 100% of the Performance Goals specified below (as
determined by the discretion of the Compensation Committee), the number of
Restricted  Shares shall vest as follows:
 
 
Vesting Date
No. Shares Potentially Vesting
 
___________________
__________________



Performance Goals:
The total number of shares granted that are subject to vesting as of the Vesting
Date shall be contingent upon achievement of the following performance goals on
or before January x, 20xx:





Performance Goals To Be Achieved On Or Before January x, 20xx
Percent Of Restricted Shares Granted Subject To Each Performance Condition
                   

The Company Compensation Committee shall determine in its discretion whether the
Participant has completed each Performance Goal  (either fully or partially),
and the number of shares attributable to each Performance Goal achieved,  which
number of shares shall then be subject to vesting on the Vesting Date.








 








 
11

--------------------------------------------------------------------------------

 
By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Agreement, both of which are made part of this document.  The
Participant acknowledges that additional copies of the Plan, Restricted Stock
Agreement and the prospectus for the Plan are available on request to the
Company.  The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and the Restricted Stock Agreement, and
hereby accepts the Award subject to all of their terms and conditions.




Cytori Therapeutics, Inc.
PARTICIPANT
 
   
By:                                                           
 
Christopher J. Calhoun
Chief Executive Officer
       
Date
Address:
3020 Callan Road
Address:
   
San Diego, CA  92121
 
 
 
USA
           



ATTACHMENTS:
2004 Equity Incentive Plan; Restricted Stock Agreement; and Plan Prospectus
Documents.





 
12

--------------------------------------------------------------------------------

 